4 A.3d 153 (2010)
COMMONWEALTH of Pennsylvania, Respondent
v.
Matthew Philip AMOS, Petitioner.
No. 261 MAL 2010.
Supreme Court of Pennsylvania.
September 8, 2010.

ORDER
PER CURIAM.
AND NOW, this 8th day of September, 2010, the Petition for Allowance of Appeal is GRANTED. The issue, rephrased for clarity, is:
Whether petitioner's Sixth Amendment right of confrontation was violated when he was denied the opportunity to confront the phlebotomist and laboratory technician who took and tested his blood sample.